Citation Nr: 9908142	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been submitted.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran served with the United States Army Forces in the 
Far East (USAFFE) from November 1941 to October 1942 and from 
August 1945 to March 1946.  The veteran was a prisoner of war 
(POW) from April to October 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, found that new and 
material evidence which was adequate to reopen the claim for 
service connection for hearing loss had not been submitted.  

As an initial matter, the Board notes that the veteran sent 
copies of both his notice of disagreement and his VA Form 9 
to the Disabled American Veterans (DAV).  In order to 
designate a recognized organization as his representative, 
the veteran must execute an "Appointment of Veteran' Service 
Organization" granting the organization power of attorney to 
represent the veteran.  38 C.F.R. § 20.602 (1998).  The 
record does not contain any notice indicating the veteran has 
appointed DAV as his representative.  By letter dated in 
February 1999, the Board requested a response from the 
veteran concerning whether he wished to designate a 
recognized service organization, attorney, or agent as his 
representative.  The veteran did not respond to this request.  


FINDINGS OF FACT

1. By rating decision dated in April 1993, the RO denied 
service connection for hearing loss.  The veteran was 
properly notified of that decision and did not perfect a 
timely appeal.  

2. Additional evidence submitted since the April 1993 RO 
decision denying service connection for hearing loss is 
either duplicative or cumulative of evidence previously 
submitted and is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The April 1993 RO decision denying service connection for 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998). 

2. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

Service Connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  


Finality/New and Material Evidence

When a claim is denied by an RO and is not timely appealed, 
the RO's decision is final and may not thereafter be 
reopened.  38 U.S.C.A. § 7104 (b) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1103 (1998).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three- step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  See Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc); Elkins v. West, No. 
97-1534 (U.S. Vet App. Feb. 17, 1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the RO's April 1993 decision. 

Factual Background

The "Old" Evidence

The veteran's service medical records are negative as to 
complaints of or findings consistent with hearing loss.  In 
particular, his separation physical examination in March 1946 
indicated hearing of 15/15 bilaterally and no ear, nose or 
throat abnormalities.

There is no medical evidence of hearing loss for many decades 
after service.

The veteran complained of hearing loss during an April 1991 
VA examination, but no diagnosis of such was provided by the 
examiner.  

By letter dated in October 1992, G.G.G., M.D. indicated that 
he treated the veteran from August to October 1992 for, inter 
alia, hearing loss.  In a medical certificate, dated in 
February 1993, J.T.A., M.D., indicated that he treated the 
veteran for deafness and other conditions from December 1992 
to January 1993.  

In April 1993, the RO also denied service connection for 
hearing loss.  The RO indicated that there was no evidence of 
hearing loss during service.  The veteran was notified of 
this decision under cover letter dated in May 1993 and did 
not timely perfect an appeal to this decision.  The April 
1993 decision of the RO is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1998); Evans, 9 Vet. App. at 284.  

The Additional Evidence

The evidence added to the record since the April 1993 RO 
decision includes private medical certificates,  reports of 
VA examinations in April 1994, December 1994, January 1995, 
and June 1996 and statements from the veteran.  

The medical certificate of J.F.G., M.D. indicated that the 
veteran was treated in July 1993, and a diagnosis of, inter 
alia, loss of hearing was indicated.  In October 1993, 
J.A.F., M.D. indicated that the veteran was treated from 
September to October 1993 for various illnesses.  Dr. J.A.F. 
noted that the veteran's hearing acuity was reduced.  The 
veteran also submitted the medical certificates of Dr. 
F.R.R., Dr. P.F.G., Dr. J.H.R., Dr. J.F.A., and Dr. C.L.B., 
and the April 1994, December 1994, January 1995, and June 
1996 VA examination reports, which contained no complaints, 
opinions or diagnoses of hearing loss.  

In October 1996, the RO found that new and material evidence 
adequate to reopen the claim for, inter alia, hearing loss 
had not been submitted.  In June 1997, the RO confirmed and 
continued the decision of October 1996.  

In his VA Form 9, received in April 1998, the veteran stated 
that his loss of hearing was a result of malnutrition during 
service.  

Analysis

The medical certificates and reports of VA examination which 
have been added to the record since the April 1993 RO 
decision denying the veteran's claim are new, in that they 
have not been previously submitted.  However, they are not 
material.  The majority of the evidence submitted makes no 
mention of any complaints, opinions or diagnoses of hearing 
loss.  Dr. J.F.G indicated that the veteran suffered from 
hearing loss in July 1993, and Dr. J.A.F. indicated that the 
veteran had reduced hearing acuity from September to October 
1993.  However, these reports do not indicate or even suggest 
that the hearing loss was the result of the veteran's service 
decades earlier.  

The veteran has submitted no evidence that he suffered from 
hearing loss during service or in the initial post-service 
year and has presented no competent evidence indicating a 
nexus between his current disability and any incident of his 
military service.  The evidence submitted since the April 
1993 denial establishes only a current hearing loss 
diagnosis, and is essentially duplicative of earlier evidence 
to the same effect.  Accordingly, it cannot be said that the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In essence, the veteran ascribes his current hearing loss to 
malnutrition he experienced during service.  The Board notes 
that the service records reflect that he was a prisoner of 
war (POW) from April 1942 to October 1942.  Hearing loss is 
not one of the disabilities subject to the statutory 
presumption for former POWs under 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.309.  However, a relationship between the 
current hearing loss and POW status may still be demonstrated 
by competent medical evidence.  In Combee v. Brown, the 
United States Court of Appeals for the Federal Circuit held 
that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).   

As the record contains no evidence that the veteran has 
qualified medical experience, he is not competent to indicate 
a nexus between his present hearing loss and malnutrition 
during service.   As a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108." 

In short, the veteran has not submitted new and material 
evidence adequate to reopen the claim for service connection 
for hearing loss.  The benefit sought on appeal is 
accordingly denied.  

Additional Matters

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, the RO 
clearly addressed the issue of new and material evidence, but 
it did so by applying Court precedent which has since been 
invalidated by Hodge, supra.  However, the December 1997 
Statement of the Case furnished the veteran with 38 C.F.R. 
§  3.156, which remains unchanged by the decision of the 
Federal Circuit in Hodge.  The Board believes that the 
veteran has not been prejudiced by its decision in this case.  
He has not presented evidence which could be considered to be 
new and material under either pre-Hodge or post-Hodge 
jurisprudence.  A remand for the RO to apply Hodge would 
therefore serve no useful practical purpose.  

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

In order to satisfy the requirement of medical evidence 
connecting the veteran's hearing disorder and his military 
service, he must submit evidence such as an opinion of a 
competent medical professional to the effect that the current 
hearing loss is the result of in-service disease or injury.  
Evidence of current treatment does not rise to the level of 
material evidence because it does not establish that 
disability was incurred in service.  By this decision, the 
Board is informing the veteran of the type of evidence that 
may be considered to be new and material.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  
Therefore, no additional VA action is necessary.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing 
loss, the benefit sought on appeal remains denied.



REMAND

By rating decision in October 1996, the RO found that new and 
material evidence adequate to reopen a claim for service 
connection for pulmonary tuberculosis and osteoarthritis had 
not been submitted.  In a letter to the RO, received in 
February 1997, the veteran made reference to this decision 
and stated that new and material evidence had been submitted.  
The Board recognizes this letter as a notice of disagreement.  
The RO did not issue a statement of the case on these issues.

Therefore, the case is remanded to the RO for the following 
development:

The RO should issue a statement of the 
case providing pertinent evidence, fully 
citing any applicable legal provisions 
not previously provided, and reflecting 
detailed reasons and bases for the 
decision for the denial of the veteran's 
request to reopen the claims of service 
connection for pulmonary tuberculosis and 
osteoarthritis.  The veteran should be 
informed of his right to file a 
substantive appeal on these issues and 
should be afforded the applicable time 
period in which to respond 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


